Exhibit 10.28

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is effective as of July 15, 2005 by
and between MedQuist Inc. (the “Company”), and John Simmons (“Indemnitee”).

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its
subsidiaries as directors, officers and in other capacities;

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the directors, officers, employees and other
agents of the Company, the significant increases in the cost of such insurance
and the general reductions and limitations in the coverage of such insurance;

WHEREAS, the Company and the Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees and other agents serving corporations to expensive litigation risks at
the same time as the availability and coverage of liability insurance has been
severely limited;

WHEREAS, the Company has adopted bylaws (the “Bylaws”) providing for the
indemnification of directors, officers, employees and other agents of the
Company, including persons serving at the request of the Company in such
capacities with other corporations or enterprises, as authorized by New Jersey
law;

WHEREAS, the Bylaws and New Jersey law, by their non-exclusive nature, permit
agreements between the Company and its directors, officers, employees and other
agents with respect to indemnification of such persons; and

WHEREAS, in order to induce Indemnitee to accept a position with the Company as
a director, officer or in another capacity or capacities and/or continue to
provide services to the Company as a director, officer or in another capacity or
capacities, the Company wishes to provide for the indemnification of, and the
advancement of expenses to, Indemnitee to the maximum extent now or hereafter
permitted by law;

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows.


1.             INDEMNIFICATION.


(A)           THIRD PARTY PROCEEDINGS.  THE COMPANY SHALL INDEMNIFY INDEMNITEE
IF INDEMNITEE IS OR WAS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT, PROCEEDING OR ANY ARBITRATION OR
OTHER ALTERNATIVE DISPUTE RESOLUTION MECHANISM, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE (OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE
COMPANY) BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR, OFFICER,
EMPLOYEE OR AGENT OF THE COMPANY, OR ANY SUBSIDIARY OF THE COMPANY, OR BY REASON
OF THE FACT THAT INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST OR OTHER


--------------------------------------------------------------------------------





ENTERPRISE, AGAINST EXPENSES (INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND
AMOUNTS PAID IN SETTLEMENT (IF SUCH SETTLEMENT IS APPROVED IN ADVANCE BY THE
COMPANY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) ACTUALLY AND
REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY, AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD NO
REASONABLE CAUSE TO BELIEVE INDEMNITEE’S CONDUCT WAS UNLAWFUL.  THE TERMINATION
OF ANY ACTION, SUIT OR PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION, OR
UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A
PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH
INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF
THE COMPANY, AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD
REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S CONDUCT WAS UNLAWFUL.


(B)           PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  THE COMPANY SHALL
INDEMNIFY INDEMNITEE IF INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE MADE
A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION OR SUIT BY OR IN THE
RIGHT OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO PROCURE A JUDGMENT IN
ITS FAVOR BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR, OFFICER,
EMPLOYEE OR AGENT OF THE COMPANY, OR ANY SUBSIDIARY OF THE COMPANY, OR BY REASON
OF THE FACT THAT INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST OR OTHER ENTERPRISE, AGAINST EXPENSES (INCLUDING ATTORNEYS’ FEES)
AND, TO THE FULLEST EXTENT PERMITTED BY LAW, AMOUNTS PAID IN SETTLEMENT,
ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH THE DEFENSE OR
SETTLEMENT OF SUCH ACTION OR SUIT IF INDEMNITEE ACTED IN GOOD FAITH AND IN A
MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST
INTERESTS OF THE COMPANY, EXCEPT THAT NO INDEMNIFICATION SHALL BE MADE IN
RESPECT OF ANY CLAIM, ISSUE OR MATTER AS TO WHICH INDEMNITEE SHALL HAVE BEEN
ADJUDGED TO BE LIABLE TO THE COMPANY UNLESS AND ONLY TO THE EXTENT THAT THE NEW
JERSEY COURT OR THE COURT IN WHICH SUCH ACTION OR SUIT WAS BROUGHT SHALL
DETERMINE UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF LIABILITY BUT IN
VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, INDEMNITEE IS FAIRLY AND REASONABLY
ENTITLED TO INDEMNITY FOR SUCH EXPENSES WHICH THE NEW JERSEY COURT OR SUCH OTHER
COURT SHALL DEEM PROPER.


(C)           MANDATORY PAYMENT OF EXPENSES.  TO THE EXTENT THAT INDEMNITEE HAS
BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN DEFENSE OF ANY ACTION, SUIT OR
PROCEEDING REFERRED TO IN SECTIONS 1(A) OR (B) HEREOF, OR IN DEFENSE OF ANY
CLAIM, ISSUE OR MATTER THEREIN, INDEMNITEE SHALL BE INDEMNIFIED AGAINST EXPENSES
(INCLUDING ATTORNEYS’ FEES) ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN
CONNECTION THEREWITH.


2.             ADVANCEMENT OF EXPENSES; NOTICE; INDEMNIFICATION PROCEDURE.


(A)           ADVANCEMENT OF EXPENSES.  THE COMPANY SHALL ADVANCE ALL EXPENSES
INCURRED BY INDEMNITEE IN CONNECTION WITH THE INVESTIGATION, DEFENSE, SETTLEMENT
OR APPEAL OF ANY CIVIL OR CRIMINAL ACTION, SUIT OR PROCEEDING REFERENCED IN
SECTION 1(A) OR (B) HEREOF (BUT NOT AMOUNTS ACTUALLY PAID IN SETTLEMENT OF ANY
SUCH ACTION, SUIT OR PROCEEDING).  INDEMNITEE HEREBY UNDERTAKES TO REPAY SUCH
AMOUNTS ADVANCED ONLY IF, AND TO THE EXTENT THAT, IT SHALL ULTIMATELY BE
DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY AS
AUTHORIZED HEREBY.

2


--------------------------------------------------------------------------------





 


(B)           NOTICE OF INDEMNIFICATION CLAIM; COOPERATION BY INDEMNITEE. 
INDEMNITEE SHALL, AS A CONDITION PRECEDENT TO HIS OR HER RIGHT TO BE INDEMNIFIED
UNDER THIS AGREEMENT, GIVE THE COMPANY NOTICE IN WRITING AS SOON AS PRACTICABLE
OF ANY CLAIM MADE AGAINST INDEMNITEE FOR WHICH INDEMNIFICATION WILL OR COULD BE
SOUGHT UNDER THIS AGREEMENT.  NOTICE TO THE COMPANY SHALL BE DIRECTED TO THE
GENERAL COUNSEL OF THE COMPANY AT THE ADDRESS INDICATED ON THE SIGNATURE PAGE OF
THIS AGREEMENT (OR SUCH OTHER ADDRESS AS THE COMPANY SHALL DESIGNATE IN WRITING
TO INDEMNITEE).  NOTICE SHALL BE DEEMED RECEIVED AS PROVIDED IN SECTION 13
HEREOF.  INDEMNITEE ALSO SHALL PROVIDE THE COMPANY SUCH INFORMATION AND
COOPERATION AS THE COMPANY MAY REASONABLY REQUIRE AND AS SHALL BE WITHIN
INDEMNITEE’S POWER.


(C)           INDEMNIFICATION PROCEDURE.  ANY INDEMNIFICATION AND/OR ADVANCES
PROVIDED FOR IN SECTIONS 1 AND 2 HEREOF SHALL BE MADE NO LATER THAN THIRTY (30)
DAYS AFTER RECEIPT OF THE WRITTEN REQUEST OF INDEMNITEE.  IF A CLAIM UNDER THIS
AGREEMENT, UNDER ANY STATUTE, OR UNDER ANY PROVISION OF THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BYLAWS PROVIDING FOR INDEMNIFICATION, IS NOT
PAID IN FULL BY THE COMPANY WITHIN THIRTY (30) DAYS AFTER A WRITTEN REQUEST FOR
PAYMENT THEREOF HAS FIRST BEEN RECEIVED BY THE COMPANY, INDEMNITEE MAY AT ANY
TIME THEREAFTER BRING AN ACTION AGAINST THE COMPANY TO RECOVER THE UNPAID AMOUNT
OF THE CLAIM.  IT SHALL BE A DEFENSE TO ANY SUCH ACTION BROUGHT BY INDEMNITEE
(OTHER THAN AN ACTION BROUGHT TO ENFORCE A CLAIM FOR EXPENSES INCURRED IN
CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING IN ADVANCE OF ITS FINAL
DISPOSITION) THAT INDEMNITEE HAS NOT MET THE STANDARDS OF CONDUCT WHICH MAKE IT
PERMISSIBLE UNDER APPLICABLE LAW FOR THE COMPANY TO INDEMNIFY INDEMNITEE FOR THE
AMOUNT CLAIMED.  NOTWITHSTANDING THE FOREGOING, INDEMNITEE SHALL BE ENTITLED TO
RECEIVE ADVANCEMENTS OF EXPENSES PURSUANT TO SECTION 2(A) HEREOF UNLESS AND
UNTIL SUCH DEFENSE MAY BE FINALLY ADJUDICATED BY COURT ORDER OR JUDGMENT FROM
WHICH NO FURTHER RIGHT OF APPEAL EXISTS.  IT IS THE INTENTION OF THE PARTIES
THAT IF THE COMPANY CONTESTS INDEMNITEE’S RIGHT TO INDEMNIFICATION, THE QUESTION
OF INDEMNITEE’S RIGHT TO INDEMNIFICATION SHALL BE FOR THE COURT TO DECIDE, AND
NEITHER THE FAILURE OF THE COMPANY (INCLUDING ITS BOARD OF DIRECTORS, ANY
COMMITTEE OR OTHER SUBGROUP OF THE BOARD OF DIRECTORS, INDEPENDENT LEGAL
COUNSEL, OR ITS STOCKHOLDERS) TO HAVE MADE A DETERMINATION THAT INDEMNIFICATION
OF INDEMNITEE IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE
APPLICABLE STANDARD OF CONDUCT REQUIRED BY APPLICABLE LAW, NOR AN ACTUAL
DETERMINATION BY THE COMPANY (INCLUDING IT BOARD OF DIRECTORS, ANY COMMITTEE OR
OTHER SUBGROUP OF THE BOARD OF DIRECTORS, INDEPENDENT LEGAL COUNSEL, OR ITS
STOCKHOLDERS) THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT,
SHALL CREATE A PRESUMPTION THAT INDEMNITEE HAS OR HAS NOT MET THE APPLICABLE
STANDARD OF CONDUCT.


(D)           NOTICE TO INSURERS.  IF, AT THE TIME OF THE RECEIPT OF A NOTICE OF
A CLAIM PURSUANT TO SECTION 2(B) HEREOF, THE COMPANY HAS DIRECTOR AND OFFICER
LIABILITY INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE
COMMENCEMENT OF SUCH PROCEEDING TO THE INSURER IN ACCORDANCE WITH THE PROCEDURES
SET FORTH IN THE APPLICABLE POLICY.  THE COMPANY SHALL THEREAFTER TAKE ALL
ACTION IT DEEMS REASONABLY NECESSARY OR ADVISABLE TO CAUSE SUCH INSURERS TO PAY,
ON BEHALF OF THE INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING
IN ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


(E)           SELECTION OF COUNSEL.  IN THE EVENT THE COMPANY SHALL BE OBLIGATED
UNDER SECTION 2(A) HEREOF TO PAY THE EXPENSES OF ANY PROCEEDING AGAINST
INDEMNITEE, THE COMPANY SHALL BE ENTITLED TO ASSUME THE DEFENSE OF SUCH
PROCEEDING, WITH COUNSEL APPROVED BY INDEMNITEE (SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD), UPON THE DELIVERY TO INDEMNITEE OF

3


--------------------------------------------------------------------------------





 


WRITTEN NOTICE OF ITS ELECTION TO DO SO.  AFTER DELIVERY OF SUCH NOTICE,
APPROVAL OF SUCH COUNSEL BY INDEMNITEE AND THE RETENTION OF SUCH COUNSEL BY THE
COMPANY, THE COMPANY WILL NOT BE LIABLE TO INDEMNITEE UNDER THIS AGREEMENT FOR
ANY FEES OF COUNSEL SUBSEQUENTLY INCURRED BY INDEMNITEE WITH RESPECT TO THE SAME
PROCEEDING, PROVIDED THAT INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY HIS OR HER
OWN COUNSEL IN ANY SUCH PROCEEDING AT INDEMNITEE’S OWN EXPENSE, AND PROVIDED
FURTHER THAT INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY HIS OR HER OWN COUNSEL IN
ANY SUCH PROCEEDING AT THE COMPANY’S EXPENSE IF (I) EMPLOYMENT OF COUNSEL BY
INDEMNITEE HAS BEEN PREVIOUSLY AUTHORIZED BY THE COMPANY, (II) INDEMNITEE SHALL
HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE
COMPANY AND INDEMNITEE IN THE CONDUCT OF ANY SUCH DEFENSE, OR (III) THE COMPANY
SHALL NOT, IN FACT, HAVE EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF SUCH
PROCEEDING.


3.             ADDITIONAL INDEMNIFICATION RIGHTS; NONEXCLUSIVITY.


(A)           SCOPE OF INDEMNIFICATION RIGHTS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE COMPANY HEREBY AGREES TO INDEMNIFY THE
INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW, NOTWITHSTANDING THAT SUCH
INDEMNIFICATION IS NOT SPECIFICALLY AUTHORIZED BY THE OTHER PROVISIONS OF THIS
AGREEMENT, THE COMPANY’S CERTIFICATE OF INCORPORATION, BYLAWS OR BY STATUTE.  IN
THE EVENT OF ANY CHANGE, AFTER THE DATE OF THIS AGREEMENT, IN ANY APPLICABLE
LAW, STATUTE, OR RULE WHICH EXPANDS THE RIGHT OF A NEW JERSEY CORPORATION TO
INDEMNIFY A MEMBER OF ITS BOARD OF DIRECTORS OR AN OFFICER OR OTHER AGENT, SUCH
CHANGES SHALL BE INCORPORATED AUTOMATICALLY INTO INDEMNITEE’S RIGHTS AND THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT WITHOUT FURTHER ACTION OF THE
PARTIES.  IN THE EVENT OF ANY CHANGE IN ANY APPLICABLE LAW, STATUTE OR RULE
WHICH NARROWS THE RIGHT OF A NEW JERSEY CORPORATION TO INDEMNIFY A MEMBER OF ITS
BOARD OF DIRECTORS OR AN OFFICER OR OTHER AGENT, SUCH CHANGES, TO THE EXTENT NOT
OTHERWISE REQUIRED BY SUCH LAW, STATUTE OR RULE TO BE APPLIED TO THIS AGREEMENT
SHALL HAVE NO EFFECT ON THIS AGREEMENT OR THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER.


(B)           NONEXCLUSIVITY.  THE INDEMNIFICATION PROVIDED BY THIS AGREEMENT
SHALL NOT BE DEEMED EXCLUSIVE OF ANY RIGHTS TO WHICH INDEMNITEE MAY BE ENTITLED
UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION, BYLAWS, ANY OTHER AGREEMENT,
ANY VOTE OR APPROVAL OF COMPANY STOCKHOLDERS OR DISINTERESTED DIRECTORS, NEW
JERSEY LAW, OR OTHERWISE, BOTH AS TO ACTION IN INDEMNITEE’S OFFICIAL CAPACITY
AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING SUCH OFFICE.


(C)           CONTINUING RIGHT.  ALL AGREEMENTS AND OBLIGATIONS OF THE COMPANY
INCLUDED HEREIN SHALL CONTINUE DURING THE PERIOD INDEMNITEE IS A DIRECTOR,
OFFICER, EMPLOYEE OR OTHER AGENT OF THE COMPANY AND SHALL CONTINUE THEREAFTER AS
LONG AS INDEMNITEE IS SUBJECT TO ANY POSSIBLE CLAIM, ACTION, SUIT, PROCEEDING OR
ANY ARBITRATION OR OTHER ALTERNATIVE DISPUTE RESOLUTION MECHANISM, WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE, BY REASON OF THE FACT THAT
INDEMNITY WAS SERVING IN THE CAPACITY REFERRED TO HEREIN.


4.             PARTIAL INDEMNIFICATION.  IF INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME OR A
PORTION OF THE EXPENSES, JUDGMENTS, FINES OR PENALTIES ACTUALLY OR REASONABLY
INCURRED BY HIM OR HER IN THE INVESTIGATION, DEFENSE, APPEAL OR SETTLEMENT OF
ANY CIVIL OR CRIMINAL ACTION, SUIT OR PROCEEDING, BUT NOT, HOWEVER, FOR THE
TOTAL AMOUNT THEREOF, THE COMPANY SHALL NEVERTHELESS INDEMNIFY INDEMNITEE FOR
THE PORTION OF SUCH EXPENSES, JUDGMENTS, FINES OR PENALTIES TO WHICH INDEMNITEE
IS ENTITLED.

4


--------------------------------------------------------------------------------





 


5.             MUTUAL ACKNOWLEDGEMENT.  EACH OF THE COMPANY AND INDEMNITEE
ACKNOWLEDGES THAT IN CERTAIN INSTANCES, FEDERAL LAW OR APPLICABLE PUBLIC POLICY
MAY PROHIBIT THE COMPANY FROM PROVIDING INDEMNIFICATION UNDER THIS AGREEMENT OR
OTHERWISE.  IN PARTICULAR, THE COMPANY AND INDEMNITEE ACKNOWLEDGE THAT THE
SECURITIES AND EXCHANGE COMMISSION BELIEVES THAT INDEMNIFICATION FOR LIABILITIES
ARISING UNDER THE FEDERAL SECURITIES LAWS IS AGAINST PUBLIC POLICY AND,
THEREFORE, IS UNENFORCEABLE.  INDEMNITEE UNDERSTANDS AND ACKNOWLEDGES THAT THE
COMPANY HAS UNDERTAKEN OR MAY BE REQUIRED IN THE FUTURE TO UNDERTAKE WITH THE
SECURITIES AND EXCHANGE COMMISSION TO SUBMIT THE QUESTION OF INDEMNIFICATION TO
A COURT IN CERTAIN CIRCUMSTANCES FOR A DETERMINATION REGARDING THE COMPANY’S
RIGHT, IN VIEW OF SUCH PUBLIC POLICY CONSIDERATIONS, TO INDEMNIFY INDEMNITEE.


6.             OFFICER AND DIRECTOR LIABILITY INSURANCE.  THE COMPANY MAY, FROM
TIME TO TIME, MAKE A DETERMINATION WHETHER OR NOT IT IS PRACTICABLE FOR THE
COMPANY TO OBTAIN AND MAINTAIN A POLICY OR POLICIES OF INSURANCE WITH INSURANCE
COMPANIES PROVIDING THE DIRECTORS AND OFFICERS OF THE COMPANY WITH COVERAGE FOR
LOSSES IN CONNECTION WITH ACTS OR OMISSIONS BY SUCH DIRECTORS AND OFFICERS, OR
TO ENSURE THE COMPANY’S PERFORMANCE OF ITS INDEMNIFICATION OBLIGATIONS UNDER
THIS AGREEMENT.  AMONG OTHER CONSIDERATIONS, THE COMPANY MAY WEIGH THE COSTS OF
OBTAINING SUCH INSURANCE COVERAGE AGAINST THE PROTECTION AFFORDED BY SUCH
COVERAGE.  IN ALL POLICIES OF DIRECTOR AND OFFICER LIABILITY INSURANCE,
INDEMNITEE WILL BE NAMED AS AN INSURED IN SUCH A MANNER AS TO PROVIDE INDEMNITEE
THE SAME RIGHTS AND BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY INSURED OF
THE COMPANY’S DIRECTORS, IF INDEMNITEE IS A DIRECTOR; OR OF THE COMPANY’S
OFFICERS, IF INDEMNITEE IS NOT A DIRECTOR OF THE COMPANY BUT IS AN OFFICER. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL HAVE NO OBLIGATION TO OBTAIN OR
MAINTAIN SUCH INSURANCE.


7.             SEVERABILITY.  NOTHING IN THIS AGREEMENT IS INTENDED TO REQUIRE
OR SHALL BE CONSTRUED AS REQUIRING THE COMPANY TO DO OR FAIL TO DO ANY ACT IN
VIOLATION OF APPLICABLE LAW.  THE COMPANY’S INABILITY, PURSUANT TO COURT ORDER,
TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT CONSTITUTE A BREACH OF
THIS AGREEMENT.  IF THIS AGREEMENT OR ANY PORTION HEREOF SHALL BE INVALIDATED ON
ANY GROUND BY ANY COURT OF COMPETENT JURISDICTION, THEN THE COMPANY SHALL
NEVERTHELESS INDEMNIFY INDEMNITEE TO THE FULL EXTENT PERMITTED BY ANY APPLICABLE
PORTION OF THIS AGREEMENT THAT SHALL NOT HAVE BEEN INVALIDATED, AND THE BALANCE
OF THIS AGREEMENT NOT SO INVALIDATED SHALL BE ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.


8.             EXCEPTIONS.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN TO THE
CONTRARY, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF THIS
AGREEMENT:


(A)           CLAIMS INITIATED BY INDEMNITEE.  TO INDEMNIFY OR ADVANCE EXPENSES
TO INDEMNITEE WITH RESPECT TO PROCEEDINGS OR CLAIMS INITIATED OR BROUGHT
VOLUNTARILY BY INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT WITH RESPECT TO
PROCEEDINGS BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO INDEMNIFICATION UNDER
THIS AGREEMENT OR ANY OTHER STATUTE OR LAW OR OTHERWISE AS REQUIRED UNDER
14A:3-5 OF THE NEW JERSEY BUSINESS CORPORATION ACT, BUT SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES MAY BE PROVIDED BY THE COMPANY IN SPECIFIC CASES IF THE
BOARD OF DIRECTORS HAS APPROVED THE INITIATION OR BRINGING OF SUCH SUIT; OR


(B)           LACK OF GOOD FAITH.  TO INDEMNIFY INDEMNITEE FOR ANY EXPENSES
INCURRED BY THE INDEMNITEE WITH RESPECT TO ANY PROCEEDING INSTITUTED BY
INDEMNITEE TO ENFORCE OR INTERPRET THIS AGREEMENT, IF A COURT OF COMPETENT
JURISDICTION DETERMINES THAT EACH OF THE MATERIAL

5


--------------------------------------------------------------------------------





 


ASSERTIONS MADE BY THE INDEMNITEE IN SUCH PROCEEDING WAS NOT MADE IN GOOD FAITH
OR WAS FRIVOLOUS; OR


(C)           DUPLICATION OF PAYMENTS.  TO INDEMNIFY INDEMNITEE FOR EXPENSES OR
LIABILITIES OF ANY TYPE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, JUDGMENTS,
FINES, ERISA EXCISE TAXES OR PENALTIES, AND AMOUNTS PAID IN SETTLEMENT) WHICH
ACTUALLY HAVE BEEN PAID TO INDEMNITEE UNDER A VALID AND COLLECTIBLE INSURANCE
POLICY, A PROVISION OF THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS, OR
ANOTHER VALID AND ENFORCEABLE INDEMNITY AGREEMENT; OR


(D)           CLAIMS UNDER SECTION 16(B) OF 1934 ACT.  TO INDEMNIFY INDEMNITEE
FOR EXPENSES AND AN ACCOUNTING OF PROFITS ARISING FROM THE PURCHASE AND SALE BY
INDEMNITEE OF SECURITIES IN VIOLATION OF SECTION 16(B) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, OR ANY SUCCESSOR STATUTE.


9.             EXCEPTIONS UNDER NEW JERSEY LAW.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, PURSUANT TO THE NEW JERSEY BUSINESS CORPORATION
ACT, NO INDEMNIFICATION SHALL BE MADE UNDER THIS AGREEMENT TO OR ON BEHALF OF
THE INDEMNITEE IF A JUDGMENT OR OTHER FINAL ADJUDICATION ADVERSE TO THE
INDEMNITEE ESTABLISHES THAT THE INDEMNITEE’S ACTS OR OMISSIONS (A) WERE IN
BREACH OF INDEMNITEE’S DUTY OF LOYALTY TO THE COMPANY OR ITS SHAREHOLDERS (AS
DEFINED IN 14A:2-7(3) OF THE NEW JERSEY BUSINESS CORPORATION ACT), (B) WERE NOT
IN GOOD FAITH OR INVOLVED A KNOWING VIOLATION OF LAW, OR (C) RESULTED IN RECEIPT
BY THE INDEMNITEE OF AN IMPROPER PERSONAL BENEFIT.


10.           CONSTRUCTION OF CERTAIN PHRASES.  FOR PURPOSES OF THIS AGREEMENT,
THE FOLLOWING TERMS AND REFERENCES SHALL HAVE THE FOLLOWING MEANINGS:


(A)           REFERENCES TO THE “COMPANY” SHALL INCLUDE, IN ADDITION TO THE
RESULTING CORPORATION IN ANY CONSOLIDATION, MERGER OR SIMILAR BUSINESS
COMBINATION, ANY CONSTITUENT CORPORATION (INCLUDING ANY CONSTITUENT OF A
CONSTITUENT) ABSORBED IN A CONSOLIDATION OR MERGER OR SIMILAR BUSINESS
COMBINATION WHICH, IF ITS SEPARATE EXISTENCE HAD CONTINUED, WOULD HAVE HAD POWER
AND AUTHORITY TO INDEMNIFY ITS DIRECTORS, OFFICERS, AND EMPLOYEES OR AGENTS, SO
THAT IF INDEMNITEE IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF SUCH
CONSTITUENT CORPORATION, OR IS OR WAS SERVING AT THE REQUEST OF SUCH CONSTITUENT
CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, INDEMNITEE SHALL STAND IN
THE SAME POSITION UNDER THE PROVISIONS OF THIS AGREEMENT WITH RESPECT TO THE
RESULTING OR SURVIVING CORPORATION AS INDEMNITEE WOULD HAVE WITH RESPECT TO SUCH
CONSTITUENT CORPORATION IF ITS SEPARATE EXISTENCE HAD CONTINUED.


(B)           REFERENCES TO “OTHER ENTERPRISES” SHALL INCLUDE EMPLOYEE BENEFIT
PLANS;


(C)           REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE TAXES ASSESSED ON
INDEMNITEE WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN;


(D)           REFERENCES TO “SERVING AT THE REQUEST OF THE COMPANY” SHALL
INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY
WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR, OFFICER,
EMPLOYEE OR AGENT WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN, ITS PARTICIPANTS, OR
BENEFICIARIES; AND

6


--------------------------------------------------------------------------------





 


(E)           IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE
REASONABLY BELIEVED TO BE IN THE INTEREST OF THE PARTICIPANTS AND BENEFICIARIES
OF AN EMPLOYEE BENEFIT PLAN, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN A
MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS REFERRED TO IN THIS
AGREEMENT.


11.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL.


12.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF
INDEMNITEE AND INDEMNITEE’S ESTATE, HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS. 
THE COMPANY SHALL REQUIRE AND CAUSE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT,
AND WHETHER BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO AGREE IN WRITING
TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD
TAKEN PLACE.


13.           ATTORNEYS’ FEES.  IN THE EVENT THAT ANY ACTION IS INSTITUTED BY
INDEMNITEE UNDER THIS AGREEMENT TO ENFORCE OR INTERPRET ANY OF THE TERMS HEREOF,
INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES, INCURRED BY INDEMNITEE WITH RESPECT TO SUCH ACTION,
UNLESS AS A PART OF SUCH ACTION, THE COURT OF COMPETENT JURISDICTION DETERMINES
THAT EACH OF THE MATERIAL ASSERTIONS MADE BY INDEMNITEE AS A BASIS FOR SUCH
ACTION WERE NOT MADE IN GOOD FAITH OR WERE FRIVOLOUS.  IN THE EVENT OF AN ACTION
INSTITUTED BY OR IN THE NAME OF THE COMPANY UNDER THIS AGREEMENT OR TO ENFORCE
OR INTERPRET ANY OF THE TERMS OF THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO
BE PAID ALL COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED
BY INDEMNITEE IN DEFENSE OF SUCH ACTION (INCLUDING WITH RESPECT TO INDEMNITEE’S
COUNTERCLAIMS AND CROSS-CLAIMS MADE IN SUCH ACTION), UNLESS AS A PART OF SUCH
ACTION THE COURT DETERMINES THAT EACH OF INDEMNITEE’S MATERIAL DEFENSES TO SUCH
ACTION WERE MADE IN BAD FAITH OR WERE FRIVOLOUS.


14.           NOTICE.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED DULY GIVEN (I) IF
DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY ADDRESSEE, ON THE DATE OF SUCH
RECEIPT OR (II) IF MAILED BY DOMESTIC CERTIFIED OR REGISTERED MAIL WITH POSTAGE
PREPAID, ON THE THIRD BUSINESS DAY AFTER THE DATE POSTMARKED.  ADDRESSES FOR
NOTICE TO EITHER PARTY ARE AS SHOWN ON THE SIGNATURE PAGE OF THIS AGREEMENT, OR
AS SUBSEQUENTLY MODIFIED BY WRITTEN NOTICE.


15.           CONSENT TO JURISDICTION.  THE COMPANY AND INDEMNITEE EACH HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW JERSEY
FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR PROCEEDING WHICH ARISES OUT OF
OR RELATES TO THIS AGREEMENT AND AGREE THAT ANY ACTION INSTITUTED UNDER THIS
AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF THE STATE OF NEW JERSEY.


16.           CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND ITS
PROVISIONS CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY, AS
APPLIED TO CONTRACTS BETWEEN NEW JERSEY RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW JERSEY WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.

7


--------------------------------------------------------------------------------





 


17.           PERIOD OF LIMITATIONS.  NO LEGAL ACTION SHALL BE BROUGHT AND NO
CAUSE OF ACTION SHALL BE ASSERTED BY OR IN THE RIGHT OF THE COMPANY AGAINST
INDEMNITEE, INDEMNITEE’S ESTATE, SPOUSE, HEIRS, EXECUTORS OR PERSONAL OR LEGAL
REPRESENTATIVES AFTER THE EXPIRATION OF TWO YEARS FROM THE DATE OF ACCRUAL OF
SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE OF ACTION OF THE COMPANY SHALL BE
EXTINGUISHED AND DEEMED RELEASED UNLESS ASSERTED BY THE TIMELY FILING OF A LEGAL
ACTION WITHIN SUCH TWO-YEAR PERIOD; PROVIDED, HOWEVER, THAT IF ANY SHORTER
PERIOD OF LIMITATIONS IS OTHERWISE APPLICABLE TO ANY SUCH CAUSE OF ACTION, SUCH
SHORTER PERIOD SHALL GOVERN.


18.           SUBROGATION.  IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, THE
COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS
OF RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL DOCUMENTS REQUIRED AND SHALL DO
ALL ACTS THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS AND TO ENABLE THE COMPANY
EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


19.           AMENDMENT; TERMINATION.  NO AMENDMENT, MODIFICATION, TERMINATION
OR CANCELLATION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT IS IN WRITING
SIGNED BY BOTH THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS
HEREOF (WHETHER OR NOT SIMILAR), NOR SHALL ANY SUCH WAIVER CONSTITUTE A
CONTINUING WAIVER.


20.           NO CONSTRUCTION AS EMPLOYMENT AGREEMENT.  NOTHING CONTAINED IN
THIS AGREEMENT SHALL BE CONSTRUED AS GIVING INDEMNITEE ANY RIGHT TO CONTINUE IN
THE EMPLOYMENT OF THE COMPANY.


21.           ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDES AND MERGES ALL PREVIOUS
WRITTEN AND ORAL NEGOTIATIONS, COMMITMENTS, UNDERSTANDINGS AND AGREEMENTS
RELATING TO THE SUBJECT MATTER HEREOF BETWEEN THE PARTIES HERETO.

[signatures on following page]

8


--------------------------------------------------------------------------------




 

[signature page – Indemnification Agreement]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

 

 

 

MEDQUIST INC.

 

 

 

 

 

By:

/s/ Howard S. Hoffmann

 

 

 

Howard S. Hoffmann, CEO

 

 

 

Address for service:

 

 

 

MedQuist Inc.

 

Attn: General Counsel

 

1000 Bishops Gate Blvd., Suite 300

 

Mt. Laurel, NJ 08054

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

INDEMNITEE:

 

 

 

JOHN SIMMONS

 

 

 

 

 

/s/ John Simmons

 

 

Signature

 

 

 

Address for service:

 

 

 

 

 

 

 

9


--------------------------------------------------------------------------------